      Case 3:19-cr-04769-MMA Document 41 Filed 05/08/20 PageID.106 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                          Case No. 19cr4769-MMA
11                       Plaintiff,                     PRELIMINARY ORDER OF
                                                        CRIMINAL FORFEITURE
12          v.
13   AHMAD MONEER YUSUFZAI,
14                       Defendant.
15
16         WHEREAS, in the Indictment returned in this case, the United States sought
17 forfeiture of all firearms involved in the commission of the offense charged in Count 1 of
18 the Indictment, pursuant to 26 U.S.C. § 5872 and 28 U.S.C. § 2461(c); and
19         WHEREAS, pursuant to the terms of the Plea Agreement and Forfeiture Addendum
20 between the parties, Defendant AHMAD MONEER YUSUFZAI (“Defendant”) consented
21 to the forfeiture of all property seized in connection with this case, including but not limited
22 to, all firearms and ammunition involved in the offense set forth in Count 1 of the
23 Indictment, pursuant to 26 U.S.C. § 5872, 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c),
24 which were involved in the violation of 26 U.S.C. §§ 5861(d) and 5871, as charged in
25 Count 1 of the Indictment; and
26         WHEREAS, on or about January 9, 2020, the Defendant pleaded guilty to Count 1
27 of the Indictment before Magistrate Judge Barbara Lynn Major, which plea included
28 consent to forfeiture of all property seized in connection with this case, including all
      Case 3:19-cr-04769-MMA Document 41 Filed 05/08/20 PageID.107 Page 2 of 5



 1 firearms and ammunition involved in the commission of the offense, including forfeiture
 2 of an Unknown Silencer CAL:Unknown SN:None; .22 firearm bearing serial number
 3 FMBUS1996; AR-15 style rifle with scope and sling bearing serial number 0096;
 4 Glock handgun bearing serial number BCBB622; Smith & Wesson AR-15 lower
 5 receiver bearing serial number dek1475; miscellaneous firearm parts; two firearm
 6 uppers; unfinished handgun lower; 80% lower kit; Bushmaster .308 AR-10 lower
 7 receiver bearing serial number brd002515; ammunition magazines; .22 Glock
 8 conversion kit; approximately 7,000 rounds of ammunition; and hard body
 9 armor; and
10         WHEREAS, on January 24, 2020, this Court accepted Defendant’s guilty plea to the
11 Indictment; and
12         WHEREAS, by virtue of the facts set forth in the Plea Agreement, the United States
13 has established the requisite nexus between the properties described above and the offense
14 of conviction; and
15         WHEREAS, by virtue of Defendant’s factual admissions and guilty plea to the
16 Indictment, the properties described above are hereby ordered forfeited to the
17 United States, and it is now entitled to possession of said properties, pursuant to 26 U.S.C.
18 § 5872, 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c); and
19         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
20 authority to take custody of the properties described above, which are hereby found
21 forfeitable by the Court; and
22         WHEREAS, the United States, having submitted the Order herein to the Defendant
23 through his attorney of record to review, and no objections having been received.
24         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
25         1.    Based upon the factual admissions of the Defendant and his guilty plea to
26 Count 1 of the Indictment, the United States is hereby authorized to take custody and
27 control of the following properties, and the Defendant has hereby forfeited to the
28 United States all of his right, title, and interest to said properties pursuant to 26 U.S.C.
                                                  2
                                                                                      19cr4769
        Case 3:19-cr-04769-MMA Document 41 Filed 05/08/20 PageID.108 Page 3 of 5



 1 § 5872, 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c), for disposition in accordance with
 2 the law, subject to the provisions of 21 U.S.C. § 853(n): the Unknown Silencer
 3 CAL:Unknown SN:None; .22 firearm bearing serial number FMBUS1996; AR-15 style
 4 rifle with scope and sling bearing serial number 0096; Glock handgun bearing serial
 5 number BCBB622; Smith & Wesson AR-15 lower receiver bearing serial number
 6 dek1475; miscellaneous firearm parts; two firearm uppers; unfinished handgun lower; 80%
 7 lower kit; Bushmaster .308 AR-10 lower receiver bearing serial number brd002515;
 8 ammunition magazines; .22 Glock conversion kit; approximately 7,000 rounds of
 9 ammunition; and hard body armor.
10          2.    The Unknown Silencer CAL:Unknown SN:None is to be held by the
11 Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) in its secure custody
12 and control.
13          3.    The following properties are currently in the custody of the San Diego Police
14 Department (“SDPD”), are to be held by SDPD in its secure custody and control, and will
15 be disposed of by SDPD at the conclusion of this matter, according to law: .22 firearm
16 bearing serial number FMBUS1996; AR-15 style rifle with scope and sling bearing
17 serial number 0096; Glock handgun bearing serial number BCBB622; Smith &
18 Wesson AR-15 lower receiver bearing serial number dek1475; miscellaneous firearm
19 parts; two firearm uppers; unfinished handgun lower; 80% lower kit; Bushmaster
20 .308 AR-10 lower receiver bearing serial number brd002515; ammunition magazines;
21 .22 Glock conversion kit; approximately 7,000 rounds of ammunition; and hard
22 body armor.
23          4.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
24 begin proceedings consistent with any statutory requirements pertaining to ancillary
25 hearings and rights of third parties. The Court shall conduct ancillary proceedings as the
26 Court deems appropriate only upon the receipt of timely third-party petitions filed with the
27 Court and served upon the United States. The Court may determine any petition without
28 //
                                                 3
                                                                                     19cr4769
        Case 3:19-cr-04769-MMA Document 41 Filed 05/08/20 PageID.109 Page 4 of 5



 1 the need for further hearings upon the receipt of the Government’s response to any petition.
 2 The Court may enter an amended order without further notice to the parties.
 3          5.    Pursuant to the Attorney General’s authority under Section 853(n)(1) of
 4 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 5 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
 6 United States forthwith shall publish for thirty (30) consecutive days on the Government’s
 7 forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United States’
 8 intent to dispose of the Unknown Silencer CAL:Unknown SN:None in such manner as the
 9 Attorney General may direct, and notice that any person, other than the Defendant, having
10 or claiming a legal interest in the Unknown Silencer CAL:Unknown SN:None must file a
11 petition with the Court within thirty (30) days of the final publication of notice or of receipt
12 of actual notice, whichever is earlier.
13          6.    This notice shall state that the petition shall be for a hearing to adjudicate the
14 validity of the petitioner's alleged interest in the Unknown Silencer CAL:Unknown
15 SN:None, shall be signed by the petitioner under penalty of perjury, and shall set forth the
16 nature and extent of the petitioner's right, title or interest in the Unknown Silencer
17 CAL:Unknown SN:None and any additional facts supporting the petitioner's claim and the
18 relief sought.
19          7.    The United States shall also, to the extent practicable, provide direct written
20 notice to any person known to have alleged an interest in the Unknown Silencer
21 CAL:Unknown SN:None.
22          8.    Upon adjudication of all third-party interests, this Court will enter an
23 Amended Order of Criminal Forfeiture pursuant to 21 U.S.C. § 853(n), in which all
24 interests will be addressed.
25 //
26 //
27 //
28 //
                                                   4
                                                                                         19cr4769
      Case 3:19-cr-04769-MMA Document 41 Filed 05/08/20 PageID.110 Page 5 of 5



1         9.    Pursuant to Rule 32.2(b)(4), this Order of Criminal Forfeiture shall be made
2 final as to the Defendant at the time of sentencing and is part of the sentence and included
3 in the judgment.
4         IT IS SO ORDERED.
5
     DATED: May 8, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                5
                                                                                    19cr4769
